DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2019 and 02/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:  
In claim 15, line 1, “where the flow divider” should read “wherein the flow divider”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) ******** is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 19 each calls for the limitation “preferentially toward the first set of inlets” (see at least last line of claim 1); which limitation renders the claims indefinite as it is unclear as to how the word “preferentially” factors in the scope of the claim. In other words, is the limitation following the word “preferentially” actually required by the claims? It is uncertain. See MPEP 2173.05(d).

Claim(s) 2-15 and 20 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (US 20110272120 A1).

Regarding claim 1:
Joshi discloses a plate cooler (Fig. 9, abstract) for aircraft electronic components (the limitation “for aircraft electronic components” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)), the plate cooler comprising: 
cooling channels #160 arranged with side-by-side cooling channel inlets fed from a common fluid supply manifold #130 extending to the cooling channel inlets from a manifold inlet #110 (best seen in Fig. 8-9), the cooling channel inlets including a first set of inlets spaced further away from the manifold inlet than a second set of inlets (see Fig. 9 of Joshi Reproduced and Annotated below), the fluid supply manifold having a flow divider (#135 collectively; [0039]) positioned fluidly between the manifold inlet and the cooling channels inlets (see Fig. 8-9), the flow divider configured in use to direct coolant entering the manifold from the manifold inlet preferentially toward the first set of inlets ([0038-0039]). 


    PNG
    media_image1.png
    702
    1089
    media_image1.png
    Greyscale


Fig. 9 of Joshi Reproduced and Annotated

Regarding claim 2:
Joshi further discloses wherein the flow divider is positioned between the manifold inlet and one of the second set of inlets and obstructs said one of the second set of inlets (see annotated drawing above). 

Regarding claim 3:
Joshi further discloses wherein the flow divider extends in a direction parallel to a line between a center of the manifold inlet and one of the second set of inlets (see annotated drawing above). 

Regarding claim 4:
Joshi further discloses a protrusion extending outwardly from a side wall of the plate cooler and being coplanar therewith, the manifold inlet and at least part of the flow divider positioned in the protrusion (see annotated drawing above: #130 points to the protrusion).

Regarding claim 5:
Joshi further discloses wherein the flow divider includes surfaces configured in use to direct coolant from the manifold inlet to the first set of inlets located at lateral peripheries of the plate cooler (see annotated drawing above).

Regarding claim 6:
Joshi further discloses wherein the flow divider includes a middle portion extending from the manifold inlet in a direction parallel to a length of the cooling channels (see centermost #135 in annotated drawing above).

Regarding claim 8:
Joshi further discloses wherein the flow divider includes lateral portions extending between the manifold inlet and the second set of inlets, the lateral portions spaced apart from the middle portion on either side thereof and defining flow paths between the lateral portions and the middle portion (see annotated drawing above).

Regarding claim 12:
Joshi further discloses wherein the flow divider is spaced apart from the manifold inlet, and spaced apart from the second set of inlets (see annotated drawing above).

Regarding claim 13:
Joshi further discloses wherein walls of the flow divider define at least one fluid passage therethrough (see annotated drawing above).
 
Regarding claim 14:
Joshi further discloses comprising a second flow divider positioned in a fluid exit manifold between a manifold outlet and cooling channel outlets of the cooling channels (see annotated drawing above).

Regarding claim 15:
Joshi further discloses wherein the flow divider has walls protruding from a floor of the fluid supply manifold and obstructing at least partially one or more of the second set of inlets of the cooling channel inlets, the flow divider configured in use to direct the coolant entering the manifold from the manifold inlet along the walls and the floor toward the first set of cooling channel inlets (see annotated drawing above; and [0038-0039]). 

Regarding claims 16-18:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 16-18, as claimed, would necessarily result from the normal operation of the apparatus of claims 1-6 & 12-15. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-6 & 12-15 above for the rejection of claims 16-18.

Regarding claim 19:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 19. Only the difference will be addressed.

Joshi discloses a first plate #100 having the claimed channels.
Joshi further disclose a second plate (#lid) coupled with the first plate to seal the channels and the fluid supply manifold ([0036]).

Regarding claim 20:
Joshi further discloses wherein the flow divider is positioned between the inlet and one of the second set of inlets and obstructs said one of the second set of inlets (see annotated drawing above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 20110272120 A1) in view of Granata (US 4576222 A).

Regarding claim 7:
Joshi further discloses wherein the middle portion extends between a first end at the manifold inlet and a second end adjacent the second set of inlets (see annotated drawing above).

Joshi does not disclose the second end having a width greater than a width of the first end.

Nonetheless, Joshi recognizes that the shape of the portions of the flow divider may be changed for optimized heat transfer efficiency (Fig. 11, [0042]).

In the same field of endeavor, Granata teaches a fluid supply manifold (Fig. 5) having a flow divider #15 & #59; wherein the flow divider includes a middle portion #63 extending from the manifold inlet, wherein the middle portion extends between a first end (#top end at #63) at the manifold inlet and a second end (#bottom end comprising #59, opposite top end #63), adjacent the second set of inlets of a cooler, the second end having a width greater than a width of the first end (see Fig. 5, and illustration of the respective ends above). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Joshi with the second end of the middle portion of the flow divider having a width greater than a width of the first end of the flow divider as taught by Granata.

One of ordinary skills would have recognized that doing so would have optimized the heat transfer efficiency of the system at least by distributing coolant in a more even and uniform manner.

Regarding claims 9-10:
Joshi further discloses wherein the lateral portions direct the coolant toward the first set of inlets located at lateral peripheries of the plate cooler (see annotated drawing above).

Joshi does not disclose wherein the lateral portions include an upstream segment parallel to the length of the cooling channels, and a downstream segment extending from the upstream segment; wherein at least part of the downstream segment is transverse to the cooling channels.

In the same field of endeavor, Granata teaches a fluid supply manifold (Fig. 5) having a flow divider #15 & #59; wherein the flow divider includes an upstream segment #15 (see Fig. 5) parallel to the length of the cooling channels (see Fig. 1), and a downstream segment #59 (see Fig. 5) extending from the upstream segment; wherein at least part of the downstream segment is transverse to the cooling channels (see Fig. 1 & 5).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Joshi with the portion of the flow divider having the claimed configuration above as taught by Granata.

One of ordinary skills would have recognized that doing so would have optimized the heat transfer efficiency of the system at least by distributing coolant in a more even and uniform manner.

Regarding claim 11:
Joshi discloses all the limitations, except for wherein the walls of one or both of the lateral portions has fluid openings therethrough. 

In the same field of endeavor, Granata teaches a fluid supply manifold (Fig. 5) having a flow divider #15 & #59; wherein the wall of the lateral portion has fluid openings therethrough (see perforated plate #59, Fig. 5). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Joshi with the walls of one or both of the lateral portions having fluid openings therethrough as taught by Granata.

One of ordinary skills would have recognized that doing so would have optimized the heat transfer efficiency of the system at least by distributing coolant in a more even and uniform manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kobayashi (US 20170231115 A1) teaches a plate cooler with a flow divider in the form of symmetric prism for preventing vortex at the manifold.

Draht (US 20180139865 A1) teaches a T-shaped flow divider for a plate cooler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763